Exhibit MASTER TERMINATION AGREEMENT THIS MASTER TERMINATION AGREEMENT (this “Agreement”) is entered into effective as of June 20, 2008 (the “Signing Date”) by and between The Trustees of Columbia University in the City of New York, a New York corporation (“Columbia”) and Omnimmune Corp., a Texas corporation (the “Company”). RECITALS WHEREAS, Columbia and Company entered into that certain License Agreement dated as of February 1, 2005, as amended as of March 29, 2005, June 10, 2005 and January 31, 2007 (collectively, the “License Agreement”); that certain Stock Purchase Agreement dated as of February 1, 2005 (the “Stock Purchase Agreement”); and, along with certain other parties thereto, that certain Amended and Restated Stockholders Agreement dated as of February 1, 2005 (the “Stockholders Agreement”); WHEREAS, the Company has requested, and Columbia has agreed to the termination of the Stock Purchase Agreement, the termination of the Stockholders Agreement, and an amendment of the License Agreement, as amended through and including the Third Amendment thereto (the “License Agreement”), in accordance with that certain Fourth Amendment to the License Agreement, a copy of which is attached hereto and marked as Exhibit “A” (the “Fourth Amendment”), and certain waivers of possible defaults that could be claimed in connection with the Performance Obligations (as defined below); and WHEREAS, in connection with the foregoing transactions Columbia desires to transfer to Company and Company desires to accept such transfer of the entirety of Company’s common stock held by Columbia, whereupon Columbia shall have no further equity interest or claim to any such equity in Company. AGREEMENTS NOW, THEREFORE, in consideration of the mutual covenants set forth herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.Termination of Stock Purchase Agreement.Effective upon the Effective Date (as defined below) and without further action on the part of the Company or Columbia, the Stock Purchase Agreement shall be terminated and of no further force and effect, and no party thereto shall have any further obligations whatsoever thereunder to any other party. 2.Termination of Stockholders Agreement.Pursuant to the Termination Agreement (Stockholders Agreement) among each of the parties to the Stockholders Agreement, a copy of which is attached hereto and marked as Exhibit “B” (the “Termination Agreement (Stockholders Agreement)”), dated as of the 31st day of May 2008 (the “Effective Date”), each of the parties to the Stockholders Agreement, including Columbia and the Company (which have executed the Termination Agreement (Stockholders Agreement)on the date hereof), shall (a) release each of the other parties to the Stockholders Agreement from his or its respective rights, restrictions and obligations set forth in the Stockholders Agreement as and to the extent any and all such rights, restrictions and obligations may run in favor of or otherwise benefit of such party; and (b) consent and agree to the termination of the Stockholders Agreement upon the Effective Date, without further action on the part of any such party, and that, upon such date, the Stockholders Agreement shall be terminated and of no further force and effect, and no party thereto shall have any further obligations whatsoever thereunder to any other party.Effective as of the date of this Agreement and as of immediately prior to the Effective Date, the Company represents and warrants to, and covenants and agrees with, Columbia that there are, and will not be, any parties to the Stockholders Agreement, other than the persons and entities listed as parties to the Termination Agreement (Stockholders Agreement), and that no other person or entity has any rights in respect of the termination of the Stockholders Agreement and the other matters provided for in the Termination Agreement (Stockholders Agreement). 3.Conveyance of Shares of Common Stock.Effective as of the Signing Date, Columbia hereby sells, assigns and transfers to Company, without representation or warranty, any and all right, title and interest of Columbia in and to 424,100 shares of Company common stock that Company had agreed to, but did not, issue to Columbia, and all of the shares of Company common stock represented by Share Certificates nos. C-29 and C-40 (the “Columbia Certificates”), representing in the aggregate 572,580 shares of Company common stock (without taking into account any split of Company’s shares of common stock)(collectively, the “Columbia Shares”).Company hereby accepts all such sales, assignments and transfers of the Columbia Shares described in this Section 3 as of the Signing Date.Following such transactions, Columbia shall have no further claim whatsoever to any shares of Company’s common stock or any other right to equity therein, including, without limitation, the Columbia Shares. As soon as reasonably practicable following the Signing Date, Columbia shall deliver to Company the Columbia Certificates, duly endorsed or accompanied by a stock power duly executed on behalf of Columbia, effecting the sale, assignment and transfer of the Columbia Shares to Company, without representation or warranty. 1 4.Possible Defaults.Without making any admission whatsoever as to whether it may have failed to satisfy its obligations thereunder, Company acknowledges its performance obligations under the following Sections of the Stock Purchase Agreement and License Agreement, respectively, solely as they relate to the matters specified below with respect to each such Section (collectively, the “Performance Obligations”): (a) Stock Purchase Agreement– (i) Section 2.2(a):Relating to Company’s obligation to notify Columbia of certain amendments to its Articles of Incorporation; and (ii) Sections 6.1 & 6.2:Relating to Company’s obligations in connection with the exercise by Columbia of its preemptive rights (together, the obligations referred to in clause (a)(i) above and this clause (a)(ii) shall be referred to as the “Stock Purchase Performance Obligations”); and (b) License Agreement– (i) Section 6(a)(i): Relating to certain required expenditures for research and development; (ii) Section 6(a)(ii): Relating to certain minimum funding requirements; (iii) Section 6(a)(iv)(a): Relating to the timing of certain FDA filings; (iv) Section 6(a)(v)(a): Relating to the timing of certain animal studies; (v) Section 16(a)(i):Relating to Company’s obligation to pay fully and promptly amounts due under Section 3, 4 or 7; and (vi) Section 16(a)(iii): Relating to certain defaults created under the License Agreement by virtue of acts or omissions relating to the Stock Purchase Performance Obligations under the Stock Purchase Agreement (together, the obligations referred to in clauses (b)(i) through (v) above and this clause (b)(vi) shall be referred to as the “License Performance Obligations”). Columbia hereby (a) waives (i) any and all defaults that may have occurred on account of any act or omission on the part of Company in connection with (1) the Stock Purchase PerformanceObligations through the Effective Date and (2) the License PerformanceObligations through the Signing Date, and (ii) any and all rights of enforcement Columbia may have in connection therewith, to include its options described under Sections 6(b), (c) and (d) of the License Agreement; and (b) confirms that the License Agreement, as amended by the Fourth Amendment, is and remains in full force and effect.The Company represents and warrants to, and covenants and agrees with, Columbia that the Company has not, and will not have, breached any of its obligations under (x) the License Agreement effective as of the Signing Date as of immediately prior to the Signing Date, or (y) theStock Purchase Agreement and Stockholders Agreement effective as of the Effective Date and as of immediately prior to the Effective Date; provided that such representations, warranties, covenants and agreements do not, and will not, apply to the Performance Obligations. 5.Intentionally Omitted. 6.Governing Law; Jurisdiction.This Agreement shall be construed under and governed by the law of New York, excluding any choice of law provisions which would direct the application of any other state’s laws.The parties agree that any and all claims arising under this Agreement or relating thereto shall be heard and determined exclusively in the United States District Court for the Southern District of New York or in the courts of the State of New York located in the City and County of New York, and the parties agree to submit themselves to the personal jurisdiction of those courts and not to raise any objection to venue being had in those courts. 7.Entire Agreement.This Agreement shall constitute the entire agreement between the parties with respect to the subject matter hereof and supersede all prior or contemporaneous agreements and understandings among the parties with respect thereto.The foregoing is without limitation as to the effect of the Fourth Amendment and the Termination Agreement (Stockholders Agreement).No addition to or modification of any provision of this Agreement shall be binding upon any party hereto unless made in writing and signed by all parties hereto. 8.Counterparts.This Agreement may be executed and delivered in one or more counterparts, and by the different parties hereto in separate counterparts, each of which when executed and delivered shall be deemed to be an original but all of which taken together shall constitute one and the same agreement.Delivery of an executed counterpart of a signature page to this Agreement by facsimile or by electronic mail shall be effective as delivery of a manually executed counterpart hereof. 9.Binding Agreement; Third-Party Beneficiaries.This Agreement shall be binding upon, and inure to the benefit of each of the parties and their respective successors and assigns; provided that this Agreement may not be assigned by either party other than to a successor by operation of law.There are no third-party beneficiaries of or with respect to this Agreement or any rights granted herein. 10.Severability.If any portion of this Agreement or application thereof is held invalid, the invalidity shall not affect other provisions of this Agreement that can be given effect without the invalid provision or application and, to this end, the provisions of this Agreement are declared to be severable. [Remainder of this page intentionally left blank.] 2 IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of the date first written above. Columbia The Trustees of Columbia University in the City of New York, a New York corporation /s/ Orin Herskowitz Authorized Officer COMPANY OMNIMMUNE CORP., a Texas corporation By: /s/ Harris A. Lichtenstein Name: Harris A. Lichtenstein Title: Chief Executive Officer 3 EXHIBIT A FOURTH AMENDMENT TO LICENSE AGREEMENT THIS FOURTH AMENDMENT TO THE LICENSE AGREEMENT (the “Amendment”), is entered into as of the day of June 2008 and made effective as of the Signing Date (for purposes of this Amendment, such term shall have the meaning set forth in that certain Master Termination Agreement of even date herewith among the parties hereto (the “Master Termination Agreement”), by and between The Trustees of Columbia University in the City of New York, a New York corporation (“Columbia”), and Omnimmune Corp., a Texas corporation (the “Company”) (together, Columbia and Company shall be referred to as the “Parties”).For purposes of this Amendment, the phrase “License Agreement” shall mean that certain License Agreement entered into by and between the Columbia and Company as of the 1st day of
